IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                     : NO. 451
                                           :
REAPPOINTMENT TO THE MINOR                 : MAGISTERIAL RULES DOCKET
COURT RULES COMMITTEE                      :

                                        ORDER


PER CURIAM
         AND NOW, this 17th day of February, 2021, Magisterial District Judge Daniel E.

Butler, Allegheny County, is hereby reappointed as a member of the Minor Court Rules

Committee for a term of three years, commencing April 1, 2021.